    Case 3:16-cv-01973-MEM-WIA Document 146 Filed 05/18/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JANICE SHORTER,                        )     CIVIL ACTION NO. 3:16-CV-1973
Personal Representative and Legal      )
Guardian for Donshay Sayles            )     (MANNION, D.J.)
                 Plaintiff             )
                                       )     (ARBUCKLE, M.J.)
      v.                               )
                                       )
CHARLES E. SAMUELS, JR., et al.,       )
              Defendants               )

                                    ORDER

     Upon consideration of Defendants’ Unopposed Motion for Leave to File a

Surreply to Plaintiff’s Reply Brief in Support of Renewed Motion to Compel

Discovery (Doc. 144), IT IS HEREBY ORDERED that:

     1. Defendants’ Motion (Doc. 144) is GRANTED.

     2. Defendants’ Surreply Brief attached to the Motion as Attachment #3,
        (marked as Exhibit 1), is authorized to be re-filed by Defendants.

     3. Defendants are instructed to refile their Surreply to Renewed Motion to
        Compel Discovery on Items 22, 27, and 28 as a separate document.


Date: May 18, 2021                         BY THE COURT

                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge




                                    Page 1 of 1
